Citation Nr: 0913427	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-10 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly compensation based on a need 
for the regular aid and attendance of another person, or at 
the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1944 to August 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
from an  
August 2005 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona, which, in 
pertinent part, denied entitlement to special monthly 
compensation.  The Veteran timely filed a Notice of 
Disagreement (NOD) in October 2005.  The RO provided a 
Statement of the Case (SOC) in February 2006 and thereafter, 
in March 2006, the Veteran timely filed a substantive appeal.  
In January 2008, the RO provided a Supplemental Statement of 
the Case (SSOC).

The Veteran requested a Travel Board hearing on this matter, 
and received notice of the date and location of said hearing.  
The Veteran, however, declined to show at the required time.  
Not having received a request for postponement and pursuant 
to 38 C.F.R. § 20.704(d), the Board will proceed with its 
adjudication of the appeal "as though the request for a 
hearing had been withdrawn."  38 C.F.R. § 20.704(d); accord 
Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996) (discussing 
provisions of § 20.704(d)).

Special monthly compensation (SMC) on the need for regular 
aid and attendance is a greater benefit than SMC on account 
of being housebound. 38 U.S.C.A. § 1114(l),(s) (West 2002 & 
Supp. 2008).  In view of the decision below, the issue of 
entitlement to special monthly compensation at the housebound 
rate is moot.

Other Matters

In a November 2005 rating decision, the RO found that the 
Veteran is not competent to handle disbursement of funds.  
The claims file contains a general power of attorney.

The Board comments that the Veteran applied for total 
disability based on individual unemployability (TDIU), which 
the RO granted in an August 2003 decision, effective from 
February 21, 2003.  Accordingly, this matter has been 
resolved by that decision.


FINDINGS OF FACT

1. The Veteran's dementia symptoms connected to his service-
connected post-traumatic stress disorder (PTSD) and those 
symptoms related to his nonservice-connected dementia cannot 
be accurately distinguished.

2. The medical evidence demonstrates that the Veteran's 
service-connected PTSD results in his requiring assistance 
with a number of his activities of daily living (ADLs) such 
as cooking, personal hygiene, and performance of other daily 
tasks; as a result of his cognitive difficulties, the Veteran 
requires care or assistance on a regular basis to protect 
himself from hazards or dangers incident to his daily 
environment.


CONCLUSION OF LAW

The criteria to establish special monthly compensation based 
on the need for regular aid and attendance have been met.  38 
U.S.C.A. §§ 1114, 1502 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.350, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim.

In the instant case, the Board has rendered a decision in 
favor of the Veteran, finding that special monthly 
compensation based on the need for aid and attendance is 
warranted, and therefore, a further discussion of the VCAA 
duties is unnecessary at this time.

II. Law and Regulations

a. Special Monthly Compensation

Under 38 U.S.C.A. § 1114(l), special monthly compensation is 
payable if "as the result of service connected disability, 
[he] has suffered the anatomical loss or loss of use of both 
feet, or of one hand and one foot, or is blind in both eyes, 
with 5/200 visual acuity or less, or is permanently bedridden 
or so helpless as to be in need of regular aid and attendance 
. . . ."  38 U.S.C.A. § 1114(l) (emphasis added); 38 C.F.R. § 
3.350(b)(3); accord Howell v. Nicholson, 19 Vet. App. 535, 
538 (2006) (outlining provisions of § 1114(l)); Tucker v. 
West, 11 Vet. App. 369, 371 (1998) (same).  The implementing 
regulation, 38 C.F.R. § 3.350(b)(3), specifically directs 
adjudicators to consider the criteria contained in 38 C.F.R. 
§ 3.352(a) when making determinations as to the need for 
regular aid and attendance.  38 C.F.R. 
§ 3.350(b)(3) ("The criteria for determining that a veteran 
is so helpless as to be in need of regular aid and attendance 
are contained in § 3.352(a)").

To this end, 38 C.F.R. § 3.352(a) provides that a decision-
maker must consider such factors as: the inability of the 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
assistance; inability of the claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a); accord Prejean v. West, 13 Vet. App. 444, 
447-48 (2000).  It is not required that all of the disabling 
conditions enumerated be present before a favorable rating be 
made, however, at least one such condition must be present.  
Prejean, supra, at 448 (noting that "[i]n Turco, 9 Vet. App. 
at 225, the Court stated that it was mandatory that VA 
consider the factors under section 3.352(a) and that at least 
one of those factors must be present").  In addition, the 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole, and it is only necessary that the claimant be so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a); accord 
Prejean, supra.  Further, determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed, 
but must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. 
§ 3.352(a); accord Prejean, supra.

Special monthly compensation based on the need for regular 
aid and attendance is a greater benefit than special monthly 
compensation on account of being housebound.  38 U.S.C.A. § 
1114(l),(s) (West 2002 & Supp. 2008).  In view of the Board's 
grant of special monthly compensation based on the need for 
regular aid and attendance herein, the issue of entitlement 
to special monthly compensation on account of being 
housebound is moot.

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


III. Analysis

a. Factual Background

The Veteran is currently service connected for PTSD, rated as 
70 percent disabling; eczema/dermatitis, rated as 30 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
bilateral hearing loss, rated as zero percent disabling.  In 
October 2006, the Veteran was denied entitlement to service 
connection for peripheral neuropathy.

At the time the Veteran filed his application for aid and 
attendance, he was living with his wife of 55 years in 
California.  He was being cared for by his wife and a 
daughter, who lived across the street.

In April 2005, the Veteran went to Arizona to visit another 
daughter.  While there, he was treated at the Phoenix VAMC.  
On April 26, 2005, he complained of daily flashbacks, 
hypervigilance, wandering off without recollection, 
nightmares, anger outbursts, hopelessness, and daily 
tearfulness.  His daughter indicated that behavioral 
symptoms, such as wandering away and hitting himself in the 
head, had become more frequent.  She also reported that the 
Veteran had become more forgetful recently.  The clinician 
noted that the Veteran broke down into tears several times 
during the examination.  His mood was depressed and his 
affect was labile.  The diagnoses included chronic PTSD, 
depression not otherwise specified, and "cognitive 
disturbance not otherwise specified - rule out dementia with 
behavioral disturbance."  The clinician recommended 
inpatient psychiatric stabilization, but the Veteran and his 
daughter refused.  The clinician indicated that the Veteran 
needed 24 hour supervised care, and prescribed Haldol.

A May 2005 VA mental health treatment note indicates that the 
Veteran complained of periodic auditory hallucinations, 
periodic visual hallucinations (shadows), fair sleep, labile 
moods, war flashbacks, and decreasing memory.  His daughter 
stated that the Veteran's sleep and mood had improved with 
the Haldol.  The clinician noted that the Veteran walked 
slowly with a slightly shuffling gait.  He was relaxed and 
calm.  When asked to describe his mood, the Veteran responded 
"I'm doing good."  No thought disorder was noted.  His 
intermediate and short term memory were impaired.  The 
clinician's notes indicate that the Veteran was able to 
bathe, shave, dress, feed himself, walk, and read without 
assistance.  However, this appears to be a typographical 
error, as the accompanying application for aid and attendance 
indicates that the Veteran could not perform these activities 
of daily living without assistance.  The clinician also 
determined that the Veteran needed assistance with paying 
bills, cooking, driving, and safety/security issues.  The 
examiner stated that "it is unclear if [the Veteran's] 
psychotic features are due to PTSD (flashbacks, etc), a mood 
disorder, or possibly related to a lifetime of alcohol 
abuse/dependence.  There is also the possibility that [the 
Veteran] may have alcohol-induced persisting dementia."

A June 2005 VA PTSD examination indicates that the Veteran 
was hospitalized in October 2004 for treatment of depression 
and PTSD symptoms after wandering from home and triggering an 
Amber Alert.  The Veteran complained of night sweats two 
times per week; tearfulness; daily intrusive thoughts of 
combat; avoidance of people and memories; and nightmares.  
The daughter reported extreme forgetfulness, wandering, 
difficulty recognizing family members, hitting himself in the 
head, mood lability, and confusion.  Upon examination, the 
Veteran was alert and oriented to person, place, and time.  
His affect was constricted and his mood was mildly anxious.  
He was able to clearly understand and answer questions.  
However, the examiner determined that the Veteran's judgment 
was severely impaired by his mental health and cognitive 
problems.  The examiner did not assess the Veteran's memory 
and concentration "because of likely multiple etiologies."  
The diagnoses included chronic and severe PTSD with 
associated depressive disorder, and dementia.  The examiner 
determined that the Veteran's symptoms of dementia were 
"likely more than poor concentration and memory related to 
PTSD."  He further determined that the Veteran's dementia 
was well managed with medication.  The examiner opined that 
the Veteran's PTSD symptoms "have been very durable and 
unremitting over his lifetime, and they likely have also 
interfered with his ability to work and certainly have 
interfered with his judgment in the past and may be 
interfering with his judgment currently."  Accordingly, the 
examiner found that the Veteran was not competent for VA 
purposes.   

In an October 2005 letter, the Veteran's daughter indicated 
that he depends on his family for meal preparation, 
medication management, and personal grooming.  She further 
indicated that his peripheral neuropathy limits his ability 
to walk.  The Veteran's daughter claimed that the he had 
never been diagnosed with dementia prior to being treated at 
the Phoenix VAMC.  She stated that when she took the Veteran 
to his primary care doctor in California in October 2005, he 
told her that "my father's ability to focus or that the 
bouts of forgetfulness he was suffering was due to the fact 
that his PTSD and depression was worsening."

The Veteran's March 2006 Form 9 contains the following 
statement:

Please see attached Doctor's letters.  Your 
decision was based on my father's medical records 
however the information provided to you was not 
accurate.

Attached to the Form 9 is a December 2005 letter from L.R. 
(initials used to protect privacy), M.D., which indicates 
that he is the Veteran's primary care physician.  The doctor 
stated that "[a]t no time did I diagnose him as having 
dementia or Alzheimer's disease."  The accompanying 
application for aid and attendance indicates that the Veteran 
suffers from PTSD, degenerative joint disease, gout, 
hypertension, depression, and eczema.  The doctor indicated 
that the Veteran is unable to walk without assistance.  He 
further indicated that the Veteran "requires the daily 
personal health care services of a skilled provider without 
which the Veteran would require hospital, nursing home or 
other institutional care."

A March 2006 Field Examination Report, conducted for the 
purpose of establishing the Veteran's competency to handle 
funds, indicates that the Veteran was alert and polite but at 
times appeared confused and forgetful.  The Veteran stated 
that although he had not had any auditory or visual 
hallucinations recently, he had one "every now and then."  
The examiner indicated that the Veteran walked with a cane.  
He needed assistance with bathing and dressing, but was able 
to feed himself.  He was oriented to place, but had 
difficulty with time and events.  He was able to communicate 
his needs and could communicate in general, but with some 
difficulty.

b. Discussion

The Board finds that the Veteran, as a result of his service-
connected PTSD, is so helpless as to be in need of regular 
aid and attendance because of his incapacity, which requires 
care or assistance on a regular basis to perform activities 
of daily living and protect him from the hazards or dangers 
inherent in his daily environment.  The Board notes that the 
Veteran has been examined by several physicians, who differ 
in their opinions as to whether and to what extent the 
Veteran suffers from dementia unrelated to his PTSD.  The 
April and May 2005 clinicians indicated that the Veteran 
might suffer from dementia.  The June 2005 clinician 
diagnosed the Veteran with dementia but was not able to 
distinguish the effects of the dementia from the effects of 
the Veteran's service-connected PTSD.  In contrast, the 
Veteran's treating physician has indicated that the Veteran 
does not suffer from dementia.  When it is not possible to 
separate the effects of a service-connected disorder and a 
nonservice-connected disorder, the principle of reasonable 
doubt dictates that such signs and symptoms be attributed to 
the service-connected disorder.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  The Board notes that the Veteran was 
hospitalized in 2004 after wandering away from home and 
triggering a nationwide Amber Alert, and that he has a 
history of hitting himself on the head.  The Board also notes 
that the April 2005 clinician felt the Veteran needed 24 hour 
supervised care.  Additionally, it appears that the Veteran's 
daughter assists him with most activities of daily living and 
that he needs assistance walking.  

In light of the medical and lay evidence summarized above and 
Mittleider, the Board finds that the Veteran is unable to 
function in an appropriate manner without supervision and 
assistance because of his PTSD; he is in need of the regular 
aid and attendance of another person due to his service-
connected psychiatric disorder.  Accordingly, special monthly 
compensation based on regular need for aid and attendance is 
warranted. 





ORDER

Special monthly compensation based on the need for regular 
aid and attendance is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


